Citation Nr: 0519092	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for residuals of 
frostbite.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from September 1961 
to September 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of July 2003 and September 
2003 by the Lincoln, Nebraska, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By the July 2003 
decision, the RO, in pertinent part, denied service 
connection for tinnitus, found that previously disallowed 
claims for service connection for residuals of frostbite and 
neuropathy had been reopened, and denied service connection 
for frostbite residuals and neuropathy based on a review of 
the merits of those claims.  By the September 2003 decision, 
the RO continued these determinations, adding that service 
connection for neuropathy as secondary to service-connected 
disability was denied.  

Although the appeal certified by the RO includes the issue of 
entitlement to service connection for neuropathy, the Board 
finds that, in light of the evidence presented and the 
contentions offered by the veteran, no separate claim for 
neuropathy has been raised.  See 38 C.F.R. § 19.35 (Providing 
that certification is for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction of an issue). 
   
The veteran is clearly claiming service connection for 
neuropathy, but the basis for the claim is that his current 
neuropathy is a result of exposure to cold weather trauma 
during service.  That being the case, there is no basis for 
adjudication of a claim for neuropathy separate from 
frostbite exposure, and the issues have been consolidated 
accordingly.  

In this regard, the current claim for neuropathy must be 
distinguished from the claim for service connection for 
neuropathy that was denied by the Board in October 2000.  The 
claim that led to that adjudication involved an allegation 
that the veteran had neuropathy that was secondary to 
service-connected residuals of a fracture of the right 
radius.  No such allegation has been offered in connection 
with the current service connection claim, received in March 
2003; hence, no claim for service connection for neuropathy 
other than that associated with claimed frostbite residuals 
is before the Board.  


FINDINGS OF FACT

1.  Tinnitus was not incurred in or aggravated by active 
military service.

2.  By an October 2000 decision, the Board denied service 
connection for residuals of frostbite; service connection for 
residuals of frostbite was subsequently denied by a rating 
decision of October 2002 which the veteran did not appeal.

3.  The evidence added to the record since October 2002 with 
respect to the issue of service connection for frostbite 
residuals includes evidence that had not previously been 
submitted to agency decision makers, that relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim.

4.  Residuals of frostbite were not incurred in or aggravated 
by active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for tinnitus on a direct or secondary basis are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 3.310(a) (2004).  

2.  The claim for service connection for residuals of 
frostbite has been reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.159, 3.156(a) (2004).  

3.  The criteria for the establishment of service connection 
for residuals of frostbite on a direct or secondary basis are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. § 3.159 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided the veteran with a VCAA notice 
in March 2003 that addressed the issues of entitlement to 
service connection for hearing loss and tinnitus.  The timing 
of the March 2003 VCAA notice letter complied with the 
requirements of Pelegrini II since it was issued before the 
initial adjudication of the claim.  


The March 2003 letter explained to the veteran which 
information or evidence it needed from him and what he could 
do to help with the claim.  The RO informed the veteran that 
it would help him obtain private treatment records if he 
completed Release of Information forms that would enable the 
RO to obtain such records on his behalf.  Copies of the forms 
were enclosed.  The letter advised the veteran as to what VA 
would do to assist him in the development of the evidence to 
support his claim.  Although the text of the letter did not 
explain the evidence necessary to substantiate the claims, 
that information was provided in an attachment entitled 
"What the evidence must show."  

The file does not contain a copy of the attachment, but its 
actual mailing must be presumed since it was identified as an 
attachment to the notice letter and since there is a 
presumption of regularity of the administrative process in 
the absence of clear evidence to the contrary.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The file 
contains no indication that the attachment was not included 
with the notice letter in accordance with the usual 
administrative procedures.  The Board is therefore able to 
find that the content requirements of a VCAA notice have been 
satisfied.  

A VCAA notice letter addressing the issue of entitlement to 
service connection for "cold sensitization" was issued in 
April 2003.  The term "cold sensitization" is the 
terminology used by the veteran in his claim and clearly 
denotes frostbite residuals.  The letter explained that new 
and material evidence was required to reopen the previously 
denied claim.  A "What the Evidence Must Show" attachment 
was again included with the letter.  

Neither the March 2003 nor April 2003 VCAA notice letters 
specifically contained the "fourth element," but the Board 
finds that the documents provided to the veteran in 
connection with his claim, including the rating decisions and 
the statement of the case, have had the cumulative effect of 
informing him of the need to submit everything in his 
possession to VA - the veteran has been advised that evidence 
which would substantiate his claim would include all 
competent evidence bearing upon the essential components of a 
successful claim of service connection:  (1) evidence of an 
injury in military service or a disease that began in or was 
made worse during military service or one which would qualify 
for presumptive service connection; (2) competent evidence of 
a current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  .  

The duty to assist the veteran has also been satisfied.  All 
relevant private and VA medical records have been obtained 
and have been reviewed by both the RO and the Board.  A VA 
examination has been performed in connection with the claim 
for service connection for tinnitus and a medical opinions 
has been obtained as to that issue.  The Board is not aware 
of additional VA or private medical evidence that is not of 
record and for which reasonable procurement efforts have not 
been made.  

An element of the duty to assist is to provide a medical 
examination with medical nexus opinion.  VA regulations 
require that a medical examination or medical opinion be 
provided if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but: (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established injury in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

In the present case, a VA examination to obtain a nexus 
opinion has not been conducted as to the issue involving 
frostbite residuals.  The claim as to this disability 
involves a determination as to the sufficiency of the 
evidence relating to exposure to cold in service, and the 
Board's finding on that matter herein is adverse to the 
veteran's claim.  In the absence of competent evidence of 
cold injury in service, the examiner would not have 
documented facts upon which to base a medical opinion.  
Therefore, any medical opinion as to a nexus between military 
service and any current disability would necessarily be based 
solely on the veteran's uncorroborated assertions regarding 
what occurred in service.  



The Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  Consequently, in light of 
the evidence of record, a current examination would serve no 
useful purpose and is not required by the duty to assist.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


I.  Service Connection for Tinnitus

The veteran contends that he has tinnitus that is the result 
of exposure to noise associated with tanks while serving as a 
tank mechanic in military service.  Having considered the 
veteran's contentions in light of the applicable law and all 
relevant evidence of record, the Board must find that the 
appeal must be denied as to this issue.

The law provides that service connection may be established 
for disability that is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 2002).  If the disability 
is not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  

The veteran's service medical records contain no complaints 
or findings referable to tinnitus.  None were reported on 
examination for separation from service.  The veteran 
underwent a VA examination in December 1964 in connection 
with disabilities not at issue in this appeal.  No complaints 
or findings of tinnitus were reported. 

The veteran filed an original claim for service connection 
for hearing loss and tinnitus in February 2003.  In support 
of the claim, he submitted a report from a board-certified 
audiologist associated with The Hearing Clinic, Inc., which 
related that the veteran's complaints included a long-term 
constant tinnitus.  The veteran reported being exposed to the 
noise of tanks while serving as a tank mechanic in the 
military in the 1960's.  In a later statement, dated in July 
2003, the audiologist stated that from his history of being 
exposed to noise while in the military, it was quite likely 
that this was the beginning of the veteran's hearing loss and 
tinnitus.

A VA audiology examination was performed in March 2003.  The 
veteran related that after service he had worked as a farmer 
for many years.  He described his tinnitus as a constant 
ringing heard in both ears.  He believed that it had been 
present for 4 to 5 years.  He denied a history of ear 
pathology.  The examiner expressed the opinion that since the 
veteran's tinnitus did not begin until many years after 
military service, it was "not likely to have been 
precipitated by military noise exposure nor is it likely to 
be secondary to [the veteran's] service-connected hearing 
loss."  

Since tinnitus was not demonstrated during military service, 
the record provides no basis for the granting of service 
connection on the basis of direct service incurrence.  
However, VA regulations provide that service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2004); see Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

The evidence of record pertaining to the question of whether 
there is a medical nexus between noise exposure in service 
and the later onset of tinnitus is conflicting.  A private 
audiologist attributed the veteran's reported long-term 
history of tinnitus to noise associated with working as a 
tank mechanic during service while a VA audiologist concluded 
that the noise trauma in service and the tinnitus were not 
causally related.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  The Board has the "authority to discount the weight 
and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).  

The conclusion of the VA examiner that the veteran's tinnitus 
is not related to noise exposure in service is entitled to 
more probative weight than the contrary opinion by a private 
audiologist.  The history of noise exposure described by both 
examiners is essentially the same, but the information 
related by the VA examiner is more specific as to the time of 
onset of tinnitus, which the veteran had indicated as having 
been 4 or 5 years before the examination.  This specific 
information contrasts with a somewhat more vague "long term" 
tinnitus reported by the private audiologist.  

The examination report clearly indicates that the finding 
that tinnitus had been present for only 4 or 5 years was the 
decisive factor in leading to the examiner's conclusion that 
the tinnitus was not related to service, and the record 
contains no other information from the veteran concerning the 
time of onset of tinnitus.  The examiner's opinion is 
unambivalent, based on a review of the record and 
uncontradicted by medical evidence other than the private 
audiology report, which the Board finds to have less 
probative value.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 
5 Vet. App. 140 (1993).  

Since service connection has been granted for bilateral 
hearing loss on the basis of noise exposure in service and 
the VA examiner commented on a possible relationship between 
tinnitus and hearing loss, the question of whether service 
connection for tinnitus can be granted for tinnitus on a 
secondary basis must be addressed.  The law permits the 
granting of service connection on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The opinion of the private audiologist does not address the 
question of whether the onset of tinnitus is related to the 
service-connected hearing loss, stating only that the 
tinnitus originated in the same noise exposure as the hearing 
deficit.  The only evidence on point is the opinion of the VA 
examiner, and that opinion is against the claim.  The opinion 
is based upon a review of the entire record, and the Board 
does not have the authority to reject it based on it's own 
independent medical judgment.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The Board must therefore find that a 
proper basis for the granting of secondary service connection 
for tinnitus is not presented.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
tinnitus was incurred in service or is in any way related to 
service or to service-connected hearing loss.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

II.  Service Connection for Residuals of Frostbite

New and Material Evidence

In its July 2003 rating decision, the RO found that the claim 
for service connection that had been previously denied by the 
Board had been reopened by new and material evidence and 
proceeded to deny the service connection claim on the merits.  
However, regardless of the RO's finding, the Board is 
obligated by law in all cases to undertake a separate review, 
as the submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an 
attempt to reopen a previously denied claim that is final.  
Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  

An appeal for service connection for residuals of frostbite 
was denied by the Board in October 2000 and that decision is 
final.  38 U.S.C.A. § 7104 (West 2002).  

The evidence of record at the time of the Board's October 
2000 decision included the veteran's service medical records, 
which are negative for complaints or findings suggestive of 
complaints or findings related to exposure to cold weather.  

The veteran filed his original claim for VA disability 
compensation in October 1964.  Residuals of frostbite was not 
listed as one of the disabilities for which service 
connection was claimed.  The veteran underwent a VA 
examination in December 1964 in connection with that claim.  
There were no complaints or findings of residuals of 
frostbite or neuropathy.

Numerous subsequent VA examinations, most  of which are 
related to service-connected residuals of a right wrist 
fracture, included no reference to complaints or findings 
associated with frostbite residuals.  No complaints relating 
to cold weather injury were found in testimony at a hearing 
at the RO in February 1994.  

The veteran's original claim for service connection for 
residuals of frostbite associated with service in Korea was 
received in November 1997.  The veteran did not respond to an 
October 1997 RO development letter requesting additional 
evidence.  The claim was denied by a rating decision of 
February 1998.  On appeal, the Board in October 2000, among 
other determinations, denied service connection for residuals 
of frostbite on the basis that there was no competent 
evidence of record of current residuals of frostbite. 

Received from the veteran in April 2003 was a claim for 
service connection for residuals of cold weather trauma, 
including cold sensitization, nocturnal pain and peripheral 
neuropathy. 

In a February 2003 statement, R. Fruehling, M.D., stated that 
the veteran had symptoms of peripheral neuropathy and related 
that the veteran had had cold injuries/frostbite during the 
Korean Conflict.  He related that the veteran's symptoms of 
pain, tingling and numbness in the feet and hands had been 
building up over the past several years.  Examination showed 
some diminished sensation to light touch in his feet, 
compared to his legs.  Dr. Fruehling did not think this was a 
vascular issue since the veteran had excellent pulses in his 
feet and hands.  He expressed the belief that cold exposure 
in Korea would be at least a partial contributor to the 
diagnosis of peripheral neuropathy.

A further statement from Dr. Fruehling was received in July 
2003 containing additional information.  The veteran reported 
that when his hands and feet were exposed to cold, they turn 
white and then become red and painful as they warm up.  The 
veteran continued to have a lot of tingling in his feet with 
diminished sensation.  The veteran reported that when exposed 
to cold, the toenails of the 4th and 5th toes would come off 
and then regrow the next spring.  The physician expressed the 
opinion that it was at least as likely as not that the 
current peripheral neuropathy and other symptoms may be the 
result of exposure to extreme cold while in military service.

Outpatient treatment records dated through February 2004 were 
subsequently received.  The reports contain no reference to 
complaints or findings associated with cold weather injury.

When a claim to reopen is presented, the Secretary must 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

For claims filed after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.156(a) (2004).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In determining whether new and material evidence has been 
submitted, only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis must be 
reviewed.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Evans at 284.  

The veteran's prior claim of service connection for residuals 
of frostbite was denied on the basis that the evidence of 
record showed no current disability due to frostbite 
exposure.  The later October 2002 rating decision which 
became final in the absence of a timely appeal cited the 
absence of findings of frostbite in service and the lack of 
evidence of postservice treatment for the disorder.  

The evidence received since the most recent prior final 
denial includes two detailed statements from a private 
physician which describe the current symptomatology that the 
physician believes are residuals of frostbite.  The 
physician's statements have not previously been submitted to 
agency decision makers.  They relate to an unestablished fact 
necessary to substantiate the claim, are not cumulative nor 
redundant, and raise a reasonable possibility of 
substantiating the claim.  Regardless of whether this new 
evidence, viewed in conjunction with all of the evidence of 
record, is sufficient to warrant an allowance of service 
connection, such evidence satisfies the applicable regulatory 
definition of new and material evidence.  Accordingly, the 
Board finds that this evidence is new and material evidence 
that is sufficient to reopen the claim. 


The Merits of the Claim

Upon reopening of the claim following receipt of new and 
material evidence and satisfying the duty to assist, the next 
step is to adjudicate the claim on its merits.  In general, 
the Board may not address an issue initially if there is a 
possibility that a veteran will be prejudiced by such review.  
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sutton v. 
Brown, 9 Vet. App. 553, 562 (1996) (where the Board 
determines that new and material evidence has been submitted 
to reopen a claim, the veteran must be asked, before the 
claim is reviewed on the merits, whether he objects to Board 
adjudication in the first instance, or, alternatively, the 
Board may make a decision on the merits of the claim without 
contacting the veteran if it explains why no prejudice will 
result from adjudicating the matter on the merits without 
remanding it first).  See also 38 C.F.R. § 20.903(c) (2004).  

In the circumstances of the present case, no prejudice to the 
veteran will result from adjudicating the merits of the issue 
of entitlement to service connection for residuals of 
frostbite.  The veteran is aware of the requirements of the 
law with regard to the merits of a claim for service 
connection, as evidenced by the fact that his assertions 
relate to the merits of the claim.  The RO has already 
developed the appeal based on a review of the merits and has 
conceded that new and material evidence has been presented.  
No useful purpose would be served by further procedural 
development.  

While the veteran's assertions are presumed credible for the 
limited purpose of ascertaining whether new and material 
evidence has been received, the presumption of credibility 
does not extend beyond this predicate determination.  See 
generally Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993).  
The Board is then required to assess the credibility, and 
therefore the probative value, of all proffered evidence.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Pond v. West, 12 
Vet. App. 341, 346 (1999).  

The record describes current disability consisting of 
peripheral neuropathy of the hands and feet which the 
veteran's physician, Dr. Fruehling, characterizes as 
residuals of cold weather or frostbite injury.  

The Board is unable to find, however, that the evidence is 
sufficient to establish the occurrence of cold weather injury 
or frostbite during service.  The veteran received extensive 
medical treatment during service, yet none of his records 
contain any   references to cold weather injury.  None was 
reported on examination for separation.  In addition, the 
veteran served in Korea several years after the cessation of 
hostilities associated with the Korean Conflict.  Since the 
veteran was not engaged in combat, his own uncorroborated 
statements regarding the circumstances of his service cannot 
be accepted.  38 U.S.C.A. § 1154(b) (West 2002); see also, 
Collette v. Brown, 82 F.2d 389, 392-93 (Fed. Cir. 1996).  

That the physician has a subjectively held belief in the 
appellant's credibility is not competent medical evidence.  
The law provides in this regard that the opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].    .

The evidence provides no other basis by which to establish a 
connection between current symptomatology and service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).      


The veteran has a rather extensive post service medical 
history that has resulted in the accumulation of extensive 
medical documentation in his claims folder, yet none of the 
current symptoms suggestive of peripheral neuropathy due to 
frostbite exposure, such as numbness or tingling in all of 
his extremities, are documented therein.  The only evidence 
of such symptoms is found in the 2003 statements from Dr. 
Fruehling.  Continuity of symptomatology since service is 
therefore not demonstrated.  In fact, the Board is of the 
opinion that the passage of more then 35 years between 
separation from service and the medical documentation of 
symptoms attributed to frostbite provides affirmative 
evidence against the service connection claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

The only evidence affirmatively indicating a connection 
between current symptomatology and service is found in the 
statements from Dr. Fruehling.  However, the Board finds the 
report of the physician to be of minimal probative value.  
See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Eddy v. Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  

The opinion provided by Dr. Fruehling was clearly based on a 
medical history that is not supported in the medical record.  
Information provided by a claimant and recorded by a medical 
professional is insufficient to establish disease or injury 
in service.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
see also, Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Lacking an evidentiary or factual basis, the opinion of Dr. 
Fruehling as to the etiology of the veteran's symptomatology 
must be regarded as speculation.  A medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the requisite degree of medical certainty and is 
without probative value.  Bloom v. West, 12 Vet. App. 185, 
187 (1997); Black v. Brown, 5 Vet. App. 177, 188 (1995); 
Miller v. West, 11 Vet. App. 345, 348 (1998).

The only other evidence as to the original of the neuropathy 
claimed as frostbite residuals is the veteran's own 
statements.  Lay testimony may constitute competent evidence 
for the purpose of describing symptoms or manifestations of a 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson is not competent to provide evidence as 
to matters requiring specialized medical knowledge, skill, 
expertise, training or education, such as diagnosis or 
etiology of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Consequently, 
the veteran's statements have no probative value in deciding 
the appeal.  

The Board therefore finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of frostbite under any theory.  
Where the preponderance of the evidence is against a claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for tinnitus is denied.  

New and material evidence having been received, the claim of 
service connection for residuals of frostbite, including 
neuropathy, is reopened.  To this extent, and to this extent 
only, the appeal is granted.  

Service connection for the residuals of frostbite, including 
neuropathy, is denied.  


	                        
____________________________________________
	Vito A. Clementi 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


